Van Voorhis, J.
(dissenting). The question is whether, where a widow takes her elective share against her husband’s will pursuant to section 18 (subd. 1, par. [a]) of the Decedent Estate Law, she can receive more than half of the net estate after estate taxes. This section expressly states that this computation is to be made after “ any estate tax”. There is a difference between what a widow inherits in case of intestacy of her husband, and what she receives as her ‘ ‘ intestate share ’ ’ if she takes against a will. In case of intestacy, this decedent’s *290widow would have taken $5,000 and one half of the residue computed before estate taxes (Decedent Estate Law, § 83, subd. 3). In taking against the will, the widow’s intestate share “ shall in no event be construed to mean more than one-half of such net estate ” computed “ after * * * any estate tax ” (italics supplied). The effect of the order appealed from is to disregard, as it seems to me, this limiting language in section 18 (subd. 1, par. [a]) and to construe it as though this section provided that the widow’s share shall be computed before estate taxes as section 83 directs to be done where there is no will.
Section 124 of the Decedent Estate Law does not purport to eliminate this ceiling imposed on the widow’s intestate share by section 18 (subd. 1, par. [a]). It merely apportions the estate taxes to the various beneficiaries in proportion to the amounts which they receive, unless the will otherwise directs. Here the will contains no contrary direction, but there is no part of the estate taxes to be apportioned against the widow’s elective share for the reason that what she receives has not increased the estate taxes due to the recently enacted Federal and State tax exemptions. Nothing in my view of the case prevents the widow from obtaining complete estate tax exemption for her share in the estate, nor is she required by section 124 to bear any part of the estate taxes imposed upon the estate. Section 124 does not apply to her at all.
Nothing in the widow’s tax exemptions nor in section 124 purports to change the language of section 18 (subd. 1, par. [a]) which creates the widow’s right to take against the will, and defines the amount of her elective share by limiting it to one half of the decedent’s net estate after any estate taxes. The amount of estate taxes to be deducted before dividing by two is materially less than it would have been if she had not exercised her election, and her half of the net estate is thereby increased, nor is her share required to assume any part of the estate taxes after it has been computed. Nevertheless it seems to me that there is no other method of arriving at the amount of her intestate share than by dividing the decedent’s net estate by two after deducting the taxes as reduced by the widow’s election. The estate taxes are not imposed by the tax laws on particular legacies, but on the estate as a whole. Section 18 *291(subd. 1, par. [a]) is not a taxing statute, as Mr. Justice Callahan pointed out at the Appellate Division. It provides a formula for determining the amount of the widow’s intestate share. I do not understand how this formula can be changed except by amendment to the statute. The words 1 ‘ after * * * any estate tax” cannot be construed as meaning “before any estate taxes ” except by legislative action. Unless they are thus altered, there is no way to apply the formula except by deducting the estate taxes before computing the widow’s share. It was so held in Matter of Ryan (280 App. Div. 410). Whether the estate taxes to be deducted before computing the widow’s intestate share shall be limited to such as accrue by reason of decedent’s actual estate where the taxable estate includes inter vivas trusts, or similar items, is a different question which is not presented by the facts of this case that should be reserved for decision when it arises.
The order appealed from should be modified to accord with the method for computation of the widow’s share set forth in the petition, as voted by Mr. Justice Callahan at the Appellate Division, with whose dissenting opinion I am in agreement.
Conway, Desmond, Dye and Fuld, JJ., concur with Lewis, Ch. J.; Van Voobhis, J., dissents in opinion in which Froessel, J., concurs.
Order affirmed.